Title: Thomas Jefferson to Joseph Milligan, 7 January 1812
From: Jefferson, Thomas
To: Milligan, Joseph


          
                  Sir 
                   
                     Monticello 
                     Jan. 7. 12.
          
		  
		  
		  Your letter of Dec. 2. arrived here during an absence of 6. weeks from home, and on my return I thought to postpone an answer till I could accompany it with a remittance. as this however will require some 2. or 3. weeks yet, & in the mean time your letter of the 3d arrives, I now acknolege the reciept of both. I am perfectly willing that you should print another edition of the Parliamentary Manual, indeed I have no right to refuse it, because no copy right was retained, or would have answered any view I had in publishing it. if it can be made to promote order & decorum in debate it will do great good. 
		  
		  
		  when I compiled it, I had never yet seen the 4th vol. of Hatsell. a subsequent perusal of that volume enabled me to make some useful additions which I had printed, & now inclose you a copy of them. these should be inserted in the text of the new edition in their proper places. but I wonder you should think of printing them in 8vo. it is essentially a book for the pocket, & which members will carry to their house in their pocket occasionally, & some habitually. for this purpose I found it convenient to trim off all the margin of the former edition & reduce one of them to the size of 5. by 3.I. that of the additions now inclosed which I found much more convenient. should you want any copies for present demand you can have them, I believe, from mr Pritchard bookseller of Richmond, with whom I deposited all my remaining copies for sale.
			 I
			 am glad you propose to reprint the Scientific dialogues. they are so much superior to any book we have on the same subject and scale, that as soon as known, it will take place of all other.a mr Cabell of this state applied to me to know where he could get a copying press. I told him of the one I had deposited with you for sale. he was on his way to the legislature in Richmond and said he would write for it. I shall as promptly as a country residence permits remit you the amount of
			 your account.
          Accept the assurance of my respect
                  Th: Jefferson
        